Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 14, 2016

                                       No. 04-16-00194-CV

                                          Jose PEREZ Jr.,
                                             Appellant

                                                v.

                                         Salud CAZARES,
                                             Appellee

                     From the County Court at Law, Val Verde County, Texas
                                   Trial Court No. 3287CCL
                         Honorable Sergio J. Gonzalez, Judge Presiding


                                          ORDER
Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On August 17, 2016, appellant filed a Petition for Default Judgment, requesting this court
to enter a default judgment in his favor because he contends the trial court has not complied with
our order to file a supplemental clerk’s record. On August 10, 2016, we dismissed appellant’s
appeal for want of jurisdiction because appellant filed an untimely notice of appeal. In that
opinion, we stated we received a copy of the supplemental clerk’s record. The supplemental
clerk’s record reflected that appellant received notice of the final judgment by January 25, 2016,
making his notice of appeal due February 11, 2016. However, because appellant did not file his
notice of appeal until March 17, 2016, we dismissed his appeal for want of jurisdiction. Based
on the foregoing, we deny appellant’s Petition for Default Judgment for want of jurisdiction.

           It is so ORDERED on September 14, 2016.

                                                             PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle
                        Clerk of Court